

117 HRES 437 IH: Expressing support for the designation of June 4, 2021, as “National Gun Violence Awareness Day” and June 2021 as “National Gun Violence Awareness Month”.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 437IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Kelly of Illinois (for herself, Mrs. Beatty, Mr. Cicilline, Ms. Norton, Mr. Horsford, Ms. Schakowsky, Mr. Quigley, Mr. Torres of New York, Mrs. Lawrence, Ms. Williams of Georgia, Ms. Plaskett, and Mr. Danny K. Davis of Illinois) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of June 4, 2021, as National Gun Violence Awareness Day and June 2021 as National Gun Violence Awareness Month.Whereas, each year in the United States, more than—(1)38,500 individuals are killed and 85,000 individuals are wounded by gunfire; (2)14,000 individuals are killed in homicides involving guns; (3)23,000 individuals die by suicide using a gun; and (4)480 individuals are killed in unintentional shootings;Whereas, since 1968, more individuals have died from guns in the United States than have died on the battlefields of all the wars in the history of the United States;Whereas 2020 was one of the deadliest years on record for the United States, with an estimated 19,300 people killed in gun homicides or nonsuicide-related shootings, a 25 percent increase over 2019;Whereas unintentional shooting deaths by children increased by nearly one-third, comparing incidents in March to December of 2020 to the same months in 2019;Whereas, by 1 count, in 2020 in the United States, there were 610 mass shooting incidents in which at least 4 people were killed or wounded by gunfire;Whereas, every year in the United States, more than 3,000 children and teens are killed by gun violence and 15,000 children and teens are shot and wounded;Whereas approximately 8,800 people in the United States under the age of 25 die because of gun violence annually, including Hadiya Pendleton, who, in 2013, was killed at 15 years of age in Chicago, Illinois, while standing in a park; Whereas, on June 4, 2021, to recognize the 24th birthday of Hadiya Pendleton (born June 2, 1997), people across the United States will recognize National Gun Violence Awareness Day and wear orange in tribute to—(1)Hadiya Pendleton and other victims of gun violence; and (2)the loved ones of those victims; andWhereas June 2021 is an appropriate month to designate as National Gun Violence Awareness Month: Now, therefore, be it That the House of Representatives—(1)supports—(A)the designation of National Gun Violence Awareness Month and the goals and ideals of that month; and (B)the designation of National Gun Violence Awareness Day, in remembrance of the victims of gun violence; and(2)calls on the people of the United States to—(A)promote greater awareness of gun violence and gun safety; (B)wear orange, the color that hunters wear to show that they are not targets, on National Gun Violence Awareness Day; (C)concentrate heightened attention on gun violence during the summer months, when gun violence typically increases; and (D)bring community members and leaders together to discuss ways to make communities safer.